DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Claim Objections
4. 	Claim 23, Line 12 objected to because of the following informalities: 
The minor typographical error "… detecting that that the user device has moved from...." 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-6, 8, 13-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Baldwin”) [US-2016/0248968-A1] in view of Baldwin (“Baldwin_346”) [US-9,773,346-B1]
Regarding claim 1, Baldwin discloses a device (Baldwin- Fig. 1 and ¶0024, a computing device 102; ¶0071,any electronic device capable of receiving, determining, and/or processing input can be used in accordance with various embodiments discussed herein, where the devices can include, for example, desktop computers, notebook computers, personal data assistants, smart phones, video gaming consoles), comprising:
a display (Baldwin- Fig. 2 and ¶0031, scene 200 captured by a camera);
a depth sensor (Baldwin- Fig. 1 and ¶0026, the computing device 102 can determine the positions of depth for at least some of the objects utilizing the at least one camera 104);
a front-facing camera (Baldwin- Fig. 1 and ¶0024, camera 104; Fig. 7 and ¶0071, camera 704);

a processor (Baldwin- Fig. 8 and ¶0074, a processor 802 for executing instructions that can be stored in a memory device or element 804); and 
a memory having computer-executable instructions stored thereupon which, when executed by the processor (Baldwin- Fig. 8 and ¶0074, a processor 802 for executing instructions that can be stored in a memory device or element 804), cause the device to:
capture a representation of a subject in a physical environment using the front-facing camera (Baldwin- Fig. 1 and ¶0024, a computing device 102 and at least one camera 104 [using the front-facing camera] of the computing device 102. A user 106 of the computing device 102 can be at any physical location, such as on the streets, in a store, in a library, at a restaurant, at home, etc; ¶0050, a person, such as “Jane Doe” 342 [a subject in a physical environment]);
determine a distance of the subject from the device using the depth sensor (Baldwin- Fig. 1 and ¶0026, the computing device 102 can determine the positions of depth for at least some of the objects utilizing the at least one camera 104. In some embodiments, the positions of depths of the objects can be determined utilizing a single camera; ¶0051, based on the state of the camera when image 340 was captured, the computing device can determine depth information for “Jane Doe” 342 in image 340);
determine a physical location of the device in the physical environment (Baldwin- ¶0029, the device 102 can recognize the ABCD Store logo 118. The device 102 can retrieve information about the ABCD Store 110 based at least in part on recognizing the logo 118. (The device 102 can also utilize in part current geolocation information, e.g., via a GPS, to recognize the ABCD Store 110); ¶0076, the device can include other elements as well, such as may enable location determinations through triangulation or another such approach);
determine an orientation of the device in the physical environment  (Baldwin- ¶0066, one or more orientation sensors of the computing device can be utilized at least in part to determine a direction at which the camera of the device is pointed; ¶0073, a sensor can include, for example, an accelerometer or gyroscope operable to detect an orientation and/or change in orientation of the computing device, as well as small movements of the device. An orientation sensor can indicate a direction (e.g., north or south) in which the device is determined to be pointing (e.g., with respect to a primary axis or other such aspect));
identify one or more virtual objects that are anchored to one or more corresponding physical locations in the physical environment in proximity to the subject based, at least in part, upon the physical location of the device and the orientation of the device (Baldwin- Fig. 1 and ¶0029, the device 102 can recognize the ABCD Store logo 118. The device 102 can retrieve information about the ABCD Store 110 based at least in part on recognizing the logo 118 [virtual objects that are anchored to one or more corresponding physical locations in the physical environment in proximity to the subject]. (The device 102 can also utilize in part current geolocation information, e.g., via a GPS, to recognize the ABCD Store 110); ¶0025, the various objects can be located at various positions of depth with respect to one another [virtual objects that are anchored to one or more corresponding physical locations]; ¶0028, a graphic element for each of A St. and B St. can identify the street (and street number, cross street, etc.), provide a link to a mapping application showing the location of the street, provide a search function to search for items near the street, enable a mark (e.g., tagging, bookmarking, etc.) of the street, etc. [virtual objects that are anchored to one or more corresponding physical locations]);
generate a graphical representation of the subject representation one or more virtual objects based, at least in part, upon the distance of the subject from the device (As discussed above), the physical location of the device (As discussed above), and the orientation of the device (As discussed above) (Baldwin- ¶0029, the device 102 can render/display a graphical element in conjunction (e.g., overlaying) the environment to provide (and/or provide access to) information about the ABCD Store 110, such as providing a link to store reviews (e.g., from a third-party website), providing a link to the website for the ABCD Store 110, providing contact information, providing business hours, providing directions, etc; Fig. 5 and ¶0059, the computing device can render/display graphical elements on a display screen in conjunction with the objects within the field of view of the camera. Each graphical element can provide information (or access to information) about an object with which the respective element is associated. For example, an element associated with an object can provide a link to information about the object that can be accessed by a user interaction (e.g., tapping on the link));
generate an augmented reality subject representation based, at least in part, upon the captured representation of the subject in the physical environment and the graphical representation of the one or more virtual objects (Baldwin- Fig. 5 shows graphical element on a display screen in conjunction with “Jane Doe” [subject] and graphical elements on a display screen in conjunction with the objects [virtual objects] within the field of view of the camera [physical environment]; ¶0059, the computing device can render/display graphical elements on a display screen in conjunction with the objects within the field of view of the camera. Each graphical element can provide information (or access to information) about an object with which the respective element is associated. For example, an element associated with an object can provide a link to information about the object that can be accessed by a user interaction (e.g., tapping on the link)); and,
display the augmented reality subject representation on the display of the device, the augmented reality subject representation showing the subject located in the physical environment relative to the one or more virtual objects that are anchored at the one or more corresponding physical locations in the physical environment (Baldwin- Fig. 5 shows . 
Baldwin does not directly disclose one or more virtual objects that are anchored to one or more corresponding physical locations. However, Baldwin discloses the scene can include physical objects located at various positions within the scene. Some objects can be located in the real-world scene farther away from the camera of the device as compared to the location of some other object ([0002]). Also, the various objects can be located at various positions of depth with respect to one another (the street sign 108 can be closer in depth to the camera than the ABCD Store 110 is. It can be advantageous to determine the positions of depth of at least some of the objects) ([0025]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Baldwin with objects can be located in the real-world scene and the various objects can be located at various positions of depth with respect to one another to identify one or more virtual objects that 

    PNG
    media_image1.png
    746
    1075
    media_image1.png
    Greyscale
Fig. 5

Baldwin fails to explicitly disclose a rear-facing camera; determine an orientation of the device in the physical environment using one or more images captured by the rear-facing camera;
However, Baldwin_346, in an analogous art, discloses
a rear-facing camera (Baldwin_346- Fig. 1 and col 2, lines 48-51, at least one rear-facing camera 104);
determine an orientation of the device in the physical environment using one or more images captured by the rear-facing camera (Baldwin_346- Fig. 1 shows environment 100 can comprise a computing device 102; col 3, lines 44-47, a reference point can include any physical object in the physical environment (e.g., 130) in which the computing device 102 is situated or at least a portion of the physical environment (e.g., 130) [device in the physical ;
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Baldwin to incorporate the teachings of Baldwin_346, and apply the configuration in which the rear-facing camera of the device can be utilized to capture one or more images and orientation of the device can be determined into the orientation of the device in the physical environment, as taught by Baldwin in order to determine an orientation of the device in the physical environment using one or more images captured by the rear-facing camera.
Doing so would enhance the overall user experience associated with using computing devices to interact with content.

Regarding claim 2, Baldwin in view of Baldwin_346, discloses the device of claim 1, and further discloses wherein the augmented reality subject comprises a static image (Baldwin- ¶0019, a computing device to capture a plurality of images using a camera of the device, wherein each of the plurality of images (e.g., pictures, video frames, etc.) is captured with a different focus setting of the camera; Fig. 1 and ¶0028, the augmented reality 112 can still or video image information over at least a field of view of the at least one camera).

Regarding claim 3, Baldwin in view of Baldwin_346, discloses the device of claim 1, and further discloses wherein the augmented reality subject representation comprises a video (Baldwin- Fig. 7 and ¶0071, camera 704 or other imaging element for capturing still or video image information over at least a field of view of the at least one camera […] each image capture element can comprise a digital still camera, configured to capture subsequent frames in rapid succession, or a video camera able to capture streaming video).

Regarding claim 4, Baldwin in view of Baldwin_346, discloses the device of claim 1, and further discloses wherein the front-facing camera comprises the depth sensor (Baldwin- Fig. 1 and ¶0026, the computing device 102 can determine the positions of depth for at least some of the objects utilizing the at least one camera 104).

Regarding claim 5, Baldwin in view of Baldwin_346, discloses the device of claim 1, and further discloses the memory having further computer-executable instructions stored thereupon which, when executed by the processor (Baldwin- Fig. 8 and ¶0074, a set of general components of an example computing device 800 such as the device 700 described with respect to FIG. 7. In this example, the device includes a processor 802 for executing instructions that can be stored in a memory device […] the device can include many types of , cause the device to:
determine the physical location of the device in the physical environment (see Claim 1 rejection for detailed analysis) using the one or more images captured by the rear-facing camera of the device (Baldwin_346- Fig. 1 shows environment 100 can comprise a computing device 102; col 3, lines 44-47, a reference point can include any physical object in the physical environment (e.g., 130) in which the computing device 102 is situated or at least a portion of the physical environment (e.g., 130) [device in the physical environment]; col 3, line 55 to col 4, line 6, the virtual environment 120 can be displayed such that the floor or ground of the virtual environment 120 corresponds to the floor or ground of the physical environment 130 [physical environment] […] at least one rear-facing camera 104 of the device 102 can be utilized to capture one or more images [one or more images captured by the rear-facing camera]. The reference point, such as a wall, floor, or another physical object, can be included in the captured images [using one or more images]. From the captured images, a reference point can be selected and a position of the reference point can be determined. Further, based on the position of the reference point in the images [using one or more images] and/or the current location/orientation of the device 102, a relative position of the device 102 with respect to the reference point can be determined as well [determine the physical location of the device]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Baldwin to incorporate the teachings of Baldwin_346, and apply the configuration in which the rear-facing camera of the device can be utilized to capture one or more images and location of the device can be determined into the location of the device in the physical environment, as taught by Baldwin in order to determine the physical location of the device in the physical environment using the one or more images captured by the rear-facing camera of the device.


Regarding claim 6, Baldwin in view of Baldwin_346, discloses the device of claim 1, and further discloses the memory having further computer-executable instructions stored thereupon which, when executed by the processor (see Claim 1 rejection for detailed analysis), cause the device to:
store the augmented reality subject representation locally on the device  (Baldwin- ¶0074, the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 802, a separate storage for images or data; ¶0087-0088, a storage medium local to (and/or resident in) one or more of the computers […] The computer-readable storage media reader can be connected with, or configured to receive, a computer-readable storage medium, representing remote, local, fixed).

Regarding claim 8, Baldwin in view of Baldwin_346, discloses a method (Baldwin- ¶0071, any electronic device capable of receiving, determining, and/or processing input can be used in accordance with various embodiments discussed herein, where the devices can include, for example, desktop computers, notebook computers, personal data assistants, smart phones, video gaming consoles) comprising:
capturing a representation of a subject in a physical environment using a front-facing camera of a user (see Claim 1 rejection for detailed analysis);
determining a distance of the subject from the user gaming device using a depth sensor (see Claim 1 rejection for detailed analysis);
determining a physical location of the user device in the physical environment (see Claim 1 rejection for detailed analysis);
determining a current orientation of the user device in the physical environment using one or more images captured by a rear-facing camera of the user device (see Claim 1 rejection for detailed analysis);
identifying one or more virtual objects that are anchored to one or more corresponding physical locations in the physical environment in proximity to the subject, the one or more virtual objects being identified based, at least in part, upon the physical location of the user device and the current orientation of the user device (see Claim 1 rejection for detailed analysis);
generating a graphical representation of the one or more virtual objects based, at least in part, upon the distance of the subject from the user device, the physical location of the user device, and the current orientation of the user device (see Claim 1 rejection for detailed analysis);
generating an augmented reality subject representation based, at least in part, upon the captured representation of the subject in the physical environment and the graphical representation of the one or more virtual objects (see Claim 1 rejection for detailed analysis); and,
displaying the augmented reality subject representation on a display of the user device, the augmented reality subject representation showing the subject located in the physical environment relative to the one or more virtual objects that are anchored at the one or more corresponding physical locations in the physical environment (see Claim 1 rejection for detailed analysis).
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

The methods of claim 13-15, are similar in scope to the functions performed by the apparatus of claims 2-5 and therefore claims 13-15 are rejected under the same rationale.

Regarding claim 16, Baldwin in view of Baldwin_346, discloses a computer storage media storing computer-readable instructions that, when executed, cause a processor (Baldwin- Fig. 8 and ¶0074, a processor 802 for executing instructions that can be stored in a memory device or element 804) to:
obtain a representation of a subject in a physical environment, the representation being captured by a front-facing camera of a device (see Claim 1 rejection for detailed analysis);
obtain a distance of the subject from the device (see Claim 1 rejection for detailed analysis);
obtain a physical location of the user device in the physical environment (see Claim 1 rejection for detailed analysis);
determine an orientation of the device in the physical environment using one or more images of the physical environment captured by a rear-facing camera of the device (see Claim 1 rejection for detailed analysis);
identify one or more virtual objects that are anchored to one or more corresponding physical locations in the physical environment in proximity to the subject based, at least in part, upon the physical location of the device and the orientation of the device (see Claim 1 rejection for detailed analysis);
obtain a graphical representation of the one or more virtual objects based, at least in part, upon the distance of the subject from the device, the physical location of the device, and the orientation of the device (see Claim 1 rejection for detailed analysis);
generate an augmented reality subject representation based, at least in part, upon the representation of the subject in the physical environment and the graphical representation of the one or more virtual objects (see Claim 1 rejection for detailed analysis); and,
output the augmented reality subject representation for presentation (Baldwin- Fig. 1 and ¶0027, the computing device 102 can utilize the positions of depth for the objects to provide an augmented reality 112, for example, by rendering/displaying an environment within a field of view of the camera of the computing device and by rendering/displaying elements in conjunction with the environment. Also, see Claim 1 rejection for detailed analysis).
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 17, Baldwin in view of Baldwin_346, discloses the computer storage media of claim 16, and further discloses storing further computer-readable instructions that, when executed (see Claim 16 rejection for detailed analysis), cause the processor to:
prior to generating the augmented reality subject representation, disperse a plurality of virtual objects within the physical environment by anchoring the plurality of virtual objects at different physical locations where users are expected to participate in augmented reality experiences in the future (Baldwin- Fig. 1 shows the ABCD Store logo 118 being recognized and dispersed prior to generating the augmented reality subject representation; ¶0029, the device 102 can recognize the ABCD Store logo 118. The device 102 can retrieve information about the ABCD Store 110 based at least in part on recognizing the logo 118; Fig. 5 and ¶0058, graphical element on a display screen in conjunction with “Jane Doe” and graphical elements on a display screen in conjunction with the objects [virtual objects] within the field of view of the camera; Baldwin_346, col 6, lines 13-41, the user can encounter a physical object (e.g., a chair) 312 in the physical environment 310 that is not initially present or not originally designed to be present in the virtual environment 320. As such, the user can accidentally or unintentionally bump into the physical object 312, for example, if he is too engaged with the virtual environment 320 and does not see the physical object 312 […] the computing device 302 can detect the physical object 312 (e.g., using a rear-facing camera in .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Baldwin to incorporate the teachings of Baldwin_346, and apply the virtual representation is present at a location in the virtual environment corresponding to the location of the physical chair in the physical environment into anchoring the plurality of virtual objects at different physical locations, as taught by Baldwin in order to disperse a plurality of virtual objects within the physical environment by anchoring the plurality of virtual objects at different physical locations where users are expected to participate in augmented reality experiences in the future.
The same motivation that was utilized in the rejection of claim 16 applies equally to this claim.

Regarding claim 18, Baldwin in view of Baldwin_346, discloses the computer storage media of claim 16, and further discloses wherein the physical location of the device in the physical environment (see Claim 1 rejection for detailed analysis) is determined using GPS (Baldwin- ¶0029, The device 102 can also utilize in part current geolocation information, e.g., via a GPS, to recognize the ABCD Store 110; ¶0073, An orientation sensor also can include or comprise a global positioning system (GPS) or similar positioning element operable to determine relative coordinates for a position of the computing device, as well as information about relatively large movements of the device).

Regarding claim 19, Baldwin in view of Baldwin_346, discloses the computer storage media of claim 16, and further discloses wherein the augmented reality subject representation includes at least part of the physical environment other than the subject and other than the one or more virtual objects (Baldwin- Fig. 1 shows environment 100 and there can be physical objects such as street names “A St.” 114 and “B St.” 116 on the street sign 108 and a logo 118 for the ABCD Store 110 suggesting at least part of the physical environment; Fig. 1 and ¶0027, the computing device 102 can utilize the positions of depth for the objects to provide an augmented reality 112 […] rendering/displaying an environment within a field of view of the camera of the computing device and by rendering/displaying elements in conjunction with the environment; ¶0029, the device 102 can recognize the ABCD Store logo 118. The device 102 can retrieve information about the ABCD Store 110 based at least in part on recognizing the logo 118).

Regarding claim 20, Baldwin in view of Baldwin_346, discloses the computer storage media of claim 16, and further discloses wherein the one or more virtual objects are separate from the subject and are not shown in the augmented reality subject representation as being in contact with the subject (Baldwin- Fig. 5 shows graphical element on a display screen in conjunction with “Jane Doe” [subject] and graphical elements on a display screen in conjunction with the objects [virtual objects] within the field of view of the camera [physical environment]. The virtual objects are separate from the subject and are not shown in the augmented reality subject representation as being in contact with the subject).




    PNG
    media_image2.png
    761
    546
    media_image2.png
    Greyscale


Regarding claim 23, Baldwin in view of Baldwin_346, discloses the method of claim 8, and discloses the method further comprising:
prior to capturing the representation of the subject in the physical environment (Baldwin_346, col 6, lines 13-41, the user can encounter a physical object (e.g., a chair) 312 in the physical environment 310 that is not initially present or not originally designed to be present in the virtual environment 320):
determining a previous orientation of the user device using one or more first images captured by the rear-facing camera of the user device (Baldwin_346- col 3, line 55 to col 4, line 6, at least one rear-facing camera 104 of the device 102 can be utilized to capture computing device embodiment 202 is shown at four different positions (i.e., locations, and/or orientations, etc.). The four example positions of the computing device 202 attempt to illustrate various movements that can occur with respect to the device 202. For example, a user (not shown in FIG. 2) of the computing device 202 can move the device 202 from one position to another, back again, and so forth – suggests determining a previous orientation of the user device);
determining that a particular virtual object is not viewable from the previous orientation of the user device (Baldwin_346- Fig. 2 with bottom left figure shows the floor 224 [a particular virtual object] of the virtual environment 220 which is not viewable from the previous orientation of the user device (top left figure));
while the user device is in the previous orientation, displaying the physical environment on the user device without the particular virtual object (Baldwin_346- Fig. 2 with top left figure shows the physical and actual environment 210 in which the device 202 is situated can be an empty room with blank walls [displaying the physical environment on the user device] without showing the floor 224 [a particular virtual object]; col 5, lines 1-14, the physical and actual environment 210 in which the device 202 is situated can be an empty room with blank walls);
detecting that that the user device has moved from the previous orientation where the particular virtual object is not viewable to the user device to the current orientation (Baldwin_346- Fig. 2 from top left figure to bottom left figure show the user device has moved from the previous orientation [where the particular virtual object is not viewable to the user device] to the current orientation that shows the floor 224; col 4, lines 60-67, The four example positions of the computing device 202 attempt to illustrate various movements that can occur with respect to the device 202 […] a user (not shown in FIG. 2) of the computing device 202 can move the device 202 from one position to another, back again, and so forth; col 5, lines 10-23, the floor 212 of the room 210 is synced with the floor 224 of the virtual environment 220 […] the user of the device 202 can hold the device 202, walk around the room 210, and move his device 202 to “explore” the virtual environment 220 (i.e., to see different views or perspectives of the virtual environment 220 and virtual object 222, to view the virtual environment 220 and virtual object 222 from various angles and viewpoints, etc.));
determining that the particular virtual object is viewable to the user device once the user device has moved from the previous orientation to the current orientation (Baldwin_346- Fig. 2 bottom left figure shows the floor 224 [the particular virtual object] is viewable to the user device once the user device has moved from the previous orientation to the current orientation; col 5, lines 10-23, the floor 212 of the empty room 210 can be used as a reference point and can be “synced” to the floor 224 of the virtual environment 220 […] ); and
while the user device is in the current orientation, displaying the physical environment together with the particular virtual object (Baldwin_346- Fig. 2 bottom left figure shows the user device is in the current orientation, displaying the floor 212 of the empty room 210 [the physical environment] can be used as a reference point and can be “synced” to the floor 224 [the particular virtual object] of the virtual environment 220),
the particular virtual object appearing in the augmented reality subject representation (Baldwin_346- Fig. 2 bottom left figure shows the floor 224 [the particular virtual .


7.	Claims 9, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Baldwin_346, further in view of Harrises et al. (“Harrises”) [US-2017/0206691-A1]
Regarding claim 9, Baldwin in view of Baldwin_346, discloses the method of claim 8 and further discloses the method performed a start capture representation (Baldwin- ¶0061, the example method embodiment 600 can start with capturing images during an autofocus of the camera, each image being captured with a different camera focus setting), and the prior art fails to explicitly disclose repetitively in response to a start capture representation until a stop capture representation input is received.
However, Harrises, in an analogous art, discloses
repetitively until a stop capture representation input is received (Harrises- ¶0142, wherein passively collecting the image information is performed substantially continuously while the user is wearing the wearable display device [repetitively capture representation] while the user is wearing the wearable display device; ¶0471, if the display system detects that the user's eye is fixated on a particular menu choice for a duration exceeding a programmed threshold duration [performed repetitively], the system may slow or stop the display of other choices [a stop capture representation input is received]; ¶0830, the display system may be configured to stop displaying content or to alter content when it detects that the user's gaze is downward, towards their feet [a stop capture representation input is received]).

Doing so would provide an interactive and entertaining process for capturing selfie images that can be shared with friends and family through social networks.

Regarding claim 12, Baldwin in view of Baldwin_346 and Harrises, discloses the method of claim 9, and discloses the method further comprising:
changing at least one of a size, a color of a particular virtual object (Harrises- ¶0135, determining a size of features in the reflection while correcting for the magnification [changing size]; ¶0159, the feature comprises one or more of the following: size, location, surface normal, frame, shape, or a label associated with the target object [changing size]; ¶0842, changing a color or other visible property of the affected part by overlaying content of that color on the affected part [changing color]).

Regarding claim 21, Baldwin in view of Baldwin_346, discloses the method of claim 8, and though the prior art discloses multiple images captured by the rear-facing camera of the user device and determine the current orientation of the user device (Baldwin_346- col 3, line 61 to col 4, line 6, at least one rear-facing camera 104 of the device 102 can be utilized to capture one or more images [multiple images captured by the rear-facing camera]. The reference point, such as a wall, floor, or another physical object, can be included in the captured images. From the captured images, a reference point can be selected and a position of the reference point can be determined. Further, based on the position of the reference point in the 
However, Harrises, in an analogous art, discloses
computing pixel correspondence in multiple images (Harrises- ¶0168, identifying the cue comprises: identifying a first geometry formed by a first plurality of keypoints in the image; and calculating a geometric relationship between the first geometry and the second geometry to determine whether the first geometry is a reflected image of the second geometry; ¶0172, calculating the geometric relationship comprises determining an amount of magnification between a first size of the first geometry and a second size of the second geometry – suggests computing pixel correspondence in multiple images); and
based at least on the pixel correspondence, solving a transform from a reference frame to a current frame (Harrises- ¶0063, capturing a plurality of images of the user from different angles; detecting differences between a current image and a reference image or reference data; wherein subsequently displaying augmented reality content comprises displaying results of detecting differences; ¶0224, determining the geometric relationship between the first geometry formed by the first plurality of keypoints with the second geometry formed by the second plurality of keypoints comprises axially transforming the first geometry or the second geometry, respectively; ¶0438, The reference frame may be a set of map points based on which the wearable system translates the movement of the totem (or the user) to an action or command. At block 1030, the user's interaction with the totem is mapped. Based on the mapping of the user interaction with respect to the reference frame 1020, the system frame having millions of pixels, and specifically programmed computer hardware is necessary to process the video data to provide a desired image processing task or application in a commercially reasonable amount of time).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Baldwin/Baldwin_346 to incorporate the teachings of Harrises, and apply the configuration of frame having millions of pixels into multiple images captured by the rear-facing camera of the user device and determine the current orientation of the user device, as taught by Baldwin/Baldwin_346 for computing pixel correspondence in multiple images captured by the rear-facing camera of the user device; and based at least on the pixel correspondence, solving a transform from a reference frame to a current frame to determine the current orientation of the user device.
Doing so would provide an interactive and entertaining process for capturing selfie images that can be shared with friends and family through social networks.


8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Baldwin_346, further in view of Schmalstieg et al. (“Schmalstieg”) [US-2014/0323148-A1]
Regarding claim 22, Baldwin in view of Baldwin_346, discloses the method of claim 8, and though the prior art discloses determining the current orientation of the user device using multiple images captured by the rear-facing camera of the user device (see Claim 1 rejection for detailed analysis), the prior art fails to explicitly disclose the method further comprising: determining the current orientation of the user device by employing a Simultaneous Localization and Mapping (SLAM) process on multiple images captured by the rear-facing camera of the user device.
However, Schmalstieg, in an analogous art, discloses
determining the current orientation of the user device by employing a Simultaneous Localization and Mapping (SLAM) process on multiple images captured by the rear-facing camera of the user device (Schmalstieg- ¶0023, The device 100 can include a means for capturing an image, such as camera 114 and may optionally include sensors 111 which may be used to provide data with which the device 100 can be used for determining position and orientation (i.e., pose) […] The device 100 may also capture images of the environment with a front or rear-facing camera (e.g., camera 114); ¶0029, SLAM is the process of calculating the position and orientation of a sensor with respect to an environment […] An output from the SLAM system can be a sensor pose (position and orientation) relative to the environment, as well as some form of SLAM Map; ¶0049, To verify registration, the WAL Server can compare the relative camera poses from the SLAM Map to the relative camera poses from the keyframe registration process).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Baldwin/Baldwin_346 to incorporate the teachings of Schmalstieg, and apply the SLAM system into determining the current orientation of the user device using multiple images captured by the rear-facing camera of the user device, as taught by Baldwin/Baldwin_346 for determining the current orientation of the user device by employing a Simultaneous Localization and Mapping (SLAM) process on multiple images captured by the rear-facing camera of the user device.
Doing so would provide a mobile device can send the first keyframe to a server and receive a first global localization response representing a correction to a local map on the mobile device.

Response to Arguments
9. 	Applicant's arguments filed January 26, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 

10.	On page 13 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2015/0187108-A1 to Mullins, AUGMENTED REALITY CONTENT ADAPTED TO CHANGES IN REAL WORLD SPACE GEOMETRY discloses a system and method for augmented reality content adapted to changes in real world space geometry are described. A device captures an image of a local environment and maps a real world space geometry of the local environment using the image of the local environment (Abstract). Mullins further discloses determine an orientation of the device in the physical environment using one or more images captured by the rear-facing camera (Fig. 11A and ¶0073).
US-2018/0096519-A1 to Tokubo, USING A PORTABLE DEVICE AND A HEAD-MOUNTED DISPLAY TO VIEW A SHARED VIRTUAL REALITY SPACE discloses tracking a location of a head-mounted display (HMD) in a real space; rendering to the HMD a first view of a virtual reality (VR) space, the first view of the VR space being defined from a perspective determined by the location of the HMD in the real space; tracking a location of a portable device in the real space (Abstract). Tokubo further discloses determine an orientation of the device in the physical environment using one or more images captured by the rear-facing camera (¶0078).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619